COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:   01-13-00447-CR
                         01-13-00448-CR

Trial court case number: 1356098
                         1356099

Trial court:             182nd District Court of Harris County

       The request for extension of time to file appellee’s brief in cause number 01-13-00447-
CR on February 2, 2015 is DISMISSED AS MOOT. The deadline for the State to file its brief
in both of the above referenced cause numbers has previously been set for February 19, 2015,
and that deadline remains unchanged.
       It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: February 5, 2015